68 N.Y.2d 821 (1986)
In the Matter of AT&T Information Systems, Inc., Respondent,
v.
William J. Donohue, as Commissioner of Commerce of the State of New York, et al., Appellants.
Court of Appeals of the State of New York.
Argued September 4, 1986.
Decided October 7, 1986.
Robert Abrams, Attorney-General (Wayne L. Benjamin, O. Peter Sherwood and Peter H. Schiff of counsel), for appellants.
Stuart A. Summit and Ira G. Greenberg for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, ALEXANDER, TITONE and HANCOCK, JR. Taking no part: Judge KAYE.
Order reversed, with costs, and judgment of Supreme Court, Albany County, reinstated for the reasons stated in the dissenting opinion of Justice Paul J. Yesawich, Jr., at the Appellate Division (113 AD2d 395, 400-402).